DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III, claims 9-10 and 13-15 in the reply filed on 02/15/2022 is acknowledged. Claims 1-8 and 11-12 are withdrawn from further consideration as being directed to non-elected inventions. 

Claim Objections
Claims 9-10 and 13-15 are objected to because of the following informalities.  Appropriate correction is required.
Claims 9-10 and 13-15 are drawn to “an application.” To improve clarity, Applicant is suggested to replace “application” with process or method.  
Claim 9 is drawn to a process for applying “a supported PtZn intermetallic alloy catalyst” to catalyze dehydrogenation of a short-chain alkane to a short-chain alkene. However, the claim body does not include an actual step of applying the catalyst. Thus, Applicant is suggested to include a process step, e.g., reacting the short alkane in the presence of the supported PtZn intermetallic alloy catalyst to produce the short-chain alkene.
Claim 10 recites “a reaction gas; wherein the molar ratio of hydrogen to propane is (0-2):1” at line 11. To improve clarity, Applicant is suggested to amend the limitation to state “a reaction gas comprising propane and hydrogen; wherein the molar ratio of hydrogen to propane is (0-2):1”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “short-chain alkene” and “short-chain alkane” at line 2. These are relative terms which render the claim indefinite. Although the term “chain” generally implicates linear hydrocarbon in the art, the term “short-chain” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is noted that the specification discloses short-chain alkenes can include “ethylene, propylene, butane and butadiene” (Spec., pg. 1). For the purpose of examination, the term “short-chain” is interpreted as a linear hydrocarbon having 2-4 carbon atoms per molecule. Therefore, the claimed “short-chain alkene” is interpreted as C2-C4 alkene, and the claimed “short-chain alkane” as C2-C4 alkane. 
Claims 10 and 13-15 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency upon claim 9.

Claim 10 recites “pretreatment temperature of 500-700 °C” at line 7, “tuning the temperature to reaction temperature of 500-605 °C” at lines 9-10, “the molar ratio of hydrogen to propane is (0-2):1” at lines 11-12, and “the reaction space velocity based on propane is 1-5 h-1” at line 13. However, claim 10 also recites “preferably, the temperature of pretreatment by using -1 at lines 13-16. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Claim 10 is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 13 recites a broad range of “wherein the weight percentage of Pt is 0.025 wt%-1 wt%” but also recites a narrow range “preferably 0.1 wt%-0.5 wt%.” Claim 13 is considered indefinite for reciting a broad range together with a narrow range that falls within the broad range in the same claim, as discussed above.

Claim 14 recites a broad range of “wherein the weight percentage of Zn is 0.025 wt%-1.5 wt%” but also recites a narrow range “preferably 0.17 wt%-0.85 wt%.” Claim 14 is considered indefinite for reciting a broad range together with a narrow range that falls within the broad range in the same claim, as discussed above.

Examiner’s Comment
	The following are suggestions provided by the examiner to improve clarity and form of the claims and to address the above claim objections and indefiniteness issues.
Claim 9
A process for the dehydrogenation of an alkane to prepare an alkene, the process comprising reacting the alkane in the presence of a supported PtZn intermetallic alloy catalyst to produce the alkene wherein the alkane comprises ethane, propane, and/or butane; wherein the supported PtZn intermetallic alloy catalyst comprises Pt as an active component and Zn as a promoter; wherein said Pt and Zn are supported on a supportand form an atomically ordered intermetallic alloy; and wherein, based on the weight of the support in the catalyst, the weight percentage of Pt is no more than 1 wt%, and the weight percentage of Zn is no more than 1.7 wt%.

Claim 10
The process according to claim 9, wherein the alkene is propylene and the alkane is propane; and wherein the reacting the alkane dehydrogenation is carried out according to the following steps: 
tableting the supported PtZn intermetallic alloy catalyst into a granular catalyst with a mesh size of 20-40 meshes;
putting the obtained granular catalyst into a fixed bed reactor, feeding with nitrogen, and then heating the temperature to a pretreatment temperature of 500-700 °C; 
performing a pretreatment with hydrogen, maintaining the temperature at the pretreatment temperature for 0.5h-1h, and then tuning the temperature to a reaction temperature of 500-650°C; and
performing reaction with a reaction gas comprising propane and hydrogen; wherein the molar ratio of hydrogen to propane is (0-2):1, nitrogen is an equilibrium gas, the total gas amount is kept unchanged, and the reaction space velocity based on propane is 1-5h-1

Claim 13
The process according to claim 9, wherein the weight percentage of Pt is 0.025 wt%-1 wt%

Claim 14
The process according to claim 9, wherein the weight percentage of Zn is 0.025 wt%-1.5 wt%

Claim 15
The process according to claim 9, wherein the support is one selected from the group consisting of silicon dioxide, molecular sieve, zeolite, and aluminum oxide.

Allowable Subject Matter
Claims 9-10 and 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. No prior art of record, individually or in combination, teaches or reasonably suggests the claimed process for the dehydrogenation of a C2-C4 alkane to prepare a C2-C4 alkene in the presence of a supported PtZn intermetallic alloy catalyst, wherein Pt and Zn are supported on a support and form an atomically ordered intermetallic alloy, i.e. Pt and Zn atoms are arranged in order in a spaced manner (Spec., pages. 4 and 9-10; Fig. 1). 
Robbins et al. (US Pat. 5,346,871; hereinafter “Robbins”) is considered the closest prior art of record to the claimed invention. Robbins discloses a process for the dehydrogenation of C2-C5 paraffins to olefins, wherein the catalyst comprises an alloy of Pt and Zn on a support, such as silica (Abstract; col. 1, lines 34-41; col. 2, lines 48-52; col. 9, lines 6-20). Robbins 
Giedigkeit et al. (US Pat. 8,338,654 B2; hereinafter “Giedigkeit”) is considered pertinent to the claimed invention.  Giedigkeit discloses an atomically ordered intermetallic alloy catalyst comprising Pt and at least one of Al, Ga, In, Tl, Sn and Zn, such as PtZn (col. 6, lines 30-34 and 53-56). Giedigkeit discloses that the catalyst is useful in hydrogenation, in particularly selective hydrogenation (col. 1, lines 7-10; col. 2, lines 34-43). However, the reference is silent on use of the catalyst particularly in dehydrogenation of C2-C4 alkane to a corresponding alkene.  
Gallagher et al. (“Structural evolution of an intermetallic Pd-Zn catalyst selective for propane dehydrogenation”. Phys. Chem. Chem. Phys., 2015, 17, 28144) is considered pertinent to the claimed invention. Gallagher disclose an intermetallic Pd-Zn catalyst for propane dehydrogenation, wherein the catalyst comprises 3.6% Pd-12% Zn/Al2O3 (Abstract). However, the NPL is silent Pt-Zn intermetallic alloy, and does not reasonably suggest that Pd can be replaced with Pt.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772